Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art demonstrates image analysis techniques, as well as techniques for creating and recreating images or attributes of images.  The prior art does not teach or fairly suggest receiving a set of images having a prescribed artist imparted aesthetic; identifying a set of attributes comprising the artist imparted aesthetic using a machine learning framework trained on image datasets comprising a constrained set of objects associated with a prescribed scene type to which the set of images belongs: and generating one or more additional images having the artist imparted aesthetic using the identified set of attributes and without artist input.  When incorporating all of the respective limitations of the respective claims as a whole and in combination, none of the prior art discloses the features as claimed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEWIS G WEST/            Primary Examiner, Art Unit 2648